Title: Sartine to the American Commissioners, 15 July 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, July 15, 1778, in French: Among the English prisoners on Belle Isle, taken from ships in French ports, are two who say they are Americans, James Niggins of Charleston, and John Selby of Baltimore. They want to be freed and sent home. They were on the Hancock, they say, en route to Charleston from Nantes when an English privateer took her and carried them to Falmouth; there, to avoid the press, they agreed to stay aboard their captor. Please tell me whether you know them, whether they have approached you, and whether you think them entitled to obtain their request.>
